            Case 1:21-cv-03316-PGG Document 11 Filed 07/20/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STERLING INSURANCE COMPANY, a/s/o
WILLIAM ROMEO,
                                                                      ORDER
                              Plaintiff,
                                                                21 Civ. 3316 (PGG)
              -against-

BROAN-NUTONE, LLC,

                              Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

                The conference currently scheduled for July 22, 2021 at 9:30 a.m. is adjourned

sine die.

Dated: New York, New York
       July 20, 2021
                                                     SO ORDERED.


                                                     _________________________________
                                                     Paul G. Gardephe
                                                     United States District Judge
